     Case 3:18-cr-00319-MO    Document 165   Filed 03/28/19   Page 1 of 20

                                                                             1

1                   IN THE UNITED STATES DISTRICT COURT
2                            FOR THE DISTRICT OF OREGON
3    UNITED STATES OF AMERICA,     )
                                   )
4              Plaintiff,          ) Case No. 3:18-cr-00319-JO
                                   )
5        v.                        )
                                   )
6    MARK LEROY DENCKLAU (1),      ) March 5, 2019
     EARL DEVERLE FISHER (2),      )
7    KENNETH EARL HAUSE (4),       )
     RYAN ANTHONY NEGRINELLI (5), )
8    CHAD LEROY ERICKSON (6), and )
     JOSEPH DUANE FOLKERTS (7),    )
9                                  )
               Defendants.         ) Portland, Oregon
10   ______________________________)
11
12
13
14
15
16                              Status Conference
17                           TRANSCRIPT OF PROCEEDINGS
18                  BEFORE THE HONORABLE ROBERT E. JONES
19               UNITED STATES DISTRICT COURT SENIOR JUDGE
20
21
22
23
24
25
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 2 of 20

                                                                            2

1
2                                  APPEARANCES
3
4    FOR THE PLAINTIFF:         Ms. Leah K. Bolstad
                                United States Attorney's Office
5                               1000 S.W. Third Avenue, Suite 600
                                Portland, OR 97204
6
7
8    FOR DEFENDANT MARK
     LEROY DENCKLAU:            Mr. Erik E. Eklund
9                               Law Office of Erik E. Eklund
                                333 S.W. Taylor Street, Suite 300
10                              Portland, OR 97204
11                              Ms. Lisa J. Ludwig
                                Ludwig Runstein LLC
12                              333 S.W. Taylor Street, Suite 300
                                Portland, OR 97204
13
14   FOR DEFENDANT EARL
     DEVERLE FISHER:            Ms. Deborah S. Burdzik
15                              Attorney at Law
                                1906 S.W. Madison Street, Suite 101
16                              Portland, OR 97205
17                              Mr. Ernest Warren, Jr.
                                Ms. Alicia Hercher
18                              Warren & Sugarman
                                838 S.W. First Avenue, Suite 500
19                              Portland, OR 97204
20
21   FOR DEFENDANT KENNETH
     EARL HAUSE:           Mr. Todd E. Bofferding
22                         Attorney at Law
                           P.O. Box 539
23                         Hood River, OR 97031
24
25
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 3 of 20

                                                                            3

1
2    FOR DEFENDANT RYAN
     ANTHONY NEGRINELLI:        Ms. Dianna J. Gentry
3                               Dianna J. Gentry, P.C.
                                6500 S.W. Macadam Avenue, Suite 300
4                               Portland, OR 97239
5                               Mr. Matthew A. Schindler
                                Attorney at Law
6                               501 4th Street, Suite 324
                                Lake Oswego, OR 97034
7
8    FOR DEFENDANT CHAD
     LEROY ERICKSON:            Mr. Richard L. Wolf
9                               Richard L. Wolf, P.C.
                                12940 N.W. Marina Way, Slip A
10                              Portland, OR 97231
11
12   FOR DEFENDANT JOSEPH
     DUANE FOLKERTS:            Mr. Andrew M. Kohlmetz
13                              Law Offices of Andrew M. Kohlmetz, LLC
                                741 S.W. Lincoln Street
14                              Portland, OR 97201
15                              Ms. Laurie Bender
                                Laurie Bender, P.C.
16                              735 S.W. First Avenue, 2nd Floor
                                Portland, OR 97204
17
18
19   COURT REPORTER:            Bonita J. Shumway, CSR, RMR, CRR
                                United States District Courthouse
20                              1000 S.W. Third Ave., Room 301
                                Portland, OR 97204
21                              (503) 326-8188
22
23
24
25
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 4 of 20

                                                                            4

1                            (P R O C E E D I N G S)
2                        (March 5, 2019; 11:03 a.m.)
3               THE COURT: Good morning, everybody. Please have a
4    seat. We have -- Do you want to announce the case?
5               MS. BOLSTAD: Yes, Your Honor. Leah Bolstad for the
6    United States. We're here in the matter of the United States
7    v. Mark Leroy Dencklau, et al. It's Case No. 18-cr-319.
8               I can introduce the defense counsel or we could just
9    go individually if you'd like.
10              THE COURT: Well, I have the names here, and I'll
11   hand that -- Becky, you want to hand the list of who is who?
12   That's -- the prosecution just gets one.
13              Now, in respect to this matter, I don't know if
14   counsel has had the opportunity to obtain this. Judge David
15   Carter on Thursday wrote an opinion and disposition.
16              Do you have that?
17              MS. BOLSTAD: No, Your Honor.
18              THE COURT: Do you have that? Well, it would be very
19   helpful. I made copies for you. It's 51 pages long. It
20   covers a lot of territory. Essentially, the history of the
21   Mongols Nation involves a lot of issues that we'll be
22   confronting in this litigation.
23              That big first position that he took was that the
24   RICO situation -- corporate liability for individual acts of
25   members -- was improper, and then that was reversed by the
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 5 of 20

                                                                            5

1    Ninth Circuit. Judge Graber, I think, wrote the opinion. It's
2    an unpublished opinion, and it will be -- it has since been --
3    Carter has since followed the Ninth Circuit and said that there
4    is liability under RICO.
5               So that's about where we are. It's obviously current
6    stuff I hope you'll find helpful.
7               The issue today is to determine where we are going.
8    And so I'll ask the government to please state where you think
9    we are and what we need to do today.
10              MS. BOLSTAD: Thank you, Your Honor.
11              There's a few topics I think we should cover today.
12   Starting with where we are, this Court has already ordered that
13   this case is a complex case. However, that order happened when
14   there was only pending defendants Mr. Dencklau and Mr. Fisher.
15   Now we have new defendants, and the order of complex case does
16   not necessarily apply to those new defendants.
17              I've asked defense counsel if they have any objection
18   for the new defendants to the complex case designation. I do
19   not believe there is any defense objection to that order
20   extending to their clients, but I'll let them speak for that.
21              THE COURT: Is there any objection to designating the
22   remaining defendants as -- additional defendants as complex?
23              MR. SCHINDLER: Good morning, Your Honor. Matthew
24   Schindler here on behalf of Ryan Negrinelli.
25              I do have an objection. I don't know that the case
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 6 of 20

                                                                            6

1    is complex. So I've been appointed. I have a small production
2    of discovery. The sum total of the discovery that I've been
3    provided is one document with my client's name on it. So I've
4    gotten some informal discovery that gives me some sense that
5    these are incidents that took place over about four or five
6    hours, maybe six hours, over the course of one night. Complex
7    cases, from my experience in federal court, are ones involving
8    millions of documents, maybe dozens and dozens of witnesses, 25
9    defendants sitting in the room, tens of thousands of pages of
10   discovery.
11              If that's where we get to, then that's a complex
12   case, but I can't say that right now, and I think I'm being
13   asked to waive my client's speedy trial rights effectively
14   without any real knowledge of what the scope of the case is.
15   And, respectfully, the death penalty counsel are here to say
16   that these things take a certain amount of time. And, I mean,
17   I guess I understand that to some extent, but it seems to me
18   that process is being driven by the government. And so
19   ultimately they're responsible for making a decision about how
20   the case proceeds, but to expect me then to stand up at first
21   appearance and say, "I waive my client's speedy trial rights,"
22   I'm not prepared to do that, Your Honor. So I object.
23              THE COURT: Thank you.
24              Any objection from the other -- Please identify
25   yourself and who you represent.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 7 of 20

                                                                            7

1               MR. WOLF: Good morning, Your Honor. Richard Wolf.
2    I'm learned counsel for Chad Leroy Erickson.
3               And we do not object to this being designated a
4    complex case. I was learned counsel in the prior capital case
5    that was in this district, USA v. David Joseph Pedersen.
6    Ms. Bender was counsel for the co-defendant, Ms. Grigsby. I'm
7    unaware of any potential capital cases that have not been
8    designated complex. There may be some, but I'm unaware of any.
9               THE COURT: Have we determined whether this is
10   designated a capital case?
11              MS. BOLSTAD: It's like Mr. Wolf said, it's a
12   potential capital case. The charges here trigger a death
13   penalty analysis, and the decision is made back east, in
14   Washington, D.C. The decision is not yet made.
15              THE COURT: That was my question.
16              MS. BOLSTAD: Yes.
17              THE COURT: What do we do with this? A potential
18   issue is whether it's been officially designated. Have they
19   given you any indication when they might make that decision?
20              MS. BOLSTAD: Your Honor, unfortunately, they do not
21   respond with specific timelines. It is very unique to each
22   defendant in the case. The four new defendants are newly
23   submitted for that process. The two defendants, Mr. Fisher and
24   Mr. Dencklau, have been in the process for a while now and
25   we're awaiting word. I expect word as to those two defendants
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 8 of 20

                                                                            8

1    within the next month or two.
2               THE COURT: Thank you.
3               MR. WOLF: Your Honor, to continue the -- as
4    Ms. Bolstad said, the process is that the defendants that are
5    facing potential capital charges get to make a presentation to
6    the local U.S. Attorney's Office, then they travel back to Main
7    Justice in D.C. and present to the capital case review
8    committee, which then makes its recommendation to the attorney
9    general, who has the ultimate decision about whether it is
10   going to proceed as a capital case or noncapital case.
11              I can tell you that from the Capital Resource --
12   Federal Capital Resource Counsel, the average time nationally
13   for that decision to be made has been 12.5 months from the time
14   of indictment to the time that defendants make their
15   presentation in D.C.
16              THE COURT: What's the time for the indictment as to
17   your client?
18              MR. WOLF: The indictment was returned in November of
19   2018, and he was just arrested on it one month ago.
20              THE COURT: Thank you.
21              MR. WOLF: And so normally we don't know the nature
22   of whether it's going to be a capital or noncapital case for
23   roughly a year after the indictment. In the Pedersen-Grigsby
24   case, it was longer than that. It was nearly 18 months because
25   of complications that arose with discovery in that case.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 9 of 20

                                                                            9

1               So I hear Mr. Schindler's concerns, but Ms. Bolstad
2    has indicated to us there's already 13,000 pages of discovery.
3    I haven't seen any of it yet. I haven't had an opportunity.
4    But I suspect that it is likely to be complex and continue to
5    be a complex case if it's authorized as a capital case. So we
6    don't object to that designation.
7               THE COURT: Thank you.
8               Counsel?
9               MR. KOHLMETZ: No objection for Mr. Folkerts, Your
10   Honor, on the same points that Mr. Wolf raised.
11              THE COURT: Anybody else?
12              MR. SCHINDLER: If I might, Your Honor.
13              THE COURT: Wait until I get back to you.
14              MR. SCHINDLER: Thank you, Judge.
15              THE COURT: Anybody else?
16              MS. BOLSTAD: Mr. Bofferding.
17              MR. BOFFERDING: Your Honor, I represent Mr. Hause.
18   He does not object to a complex case designation.
19              MR. WARREN: Your Honor, I represent Mr. Fisher.
20   He's already consented to a complex case designation.
21              THE COURT: Thank you.
22              Is that it?
23              MR. EKLUND: Your Honor, Erik Eklund for
24   Mr. Dencklau. We're in the same posture as Mr. Fisher is, as
25   Mr. Warren indicated.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 10 of 20

                                                                        10

1               I would like to say in response to some of Mr. Wolf's
2    comments that some of our clients are in different postures
3    than some of the others. My client has been continually
4    incarcerated --
5               THE COURT: Excuse me. I cannot hear you without a
6    mic.
7               MR. EKLUND: I just want to put on the record, Your
8    Honor, Mr. Dencklau has been continually incarcerated on
9    essentially the same charges since April of 2016. The
10   discovery, the 13,000 pages that was provided to us is
11   essentially the same discovery that we had in the state case.
12   So we have conceded the complex case designation, but I do have
13   speedy trial concerns also. That's all.
14              THE COURT: Thank you.
15              Anything further?
16              Thank you.
17              Did you want to say something?
18              MR. SCHINDLER: Yes, please, Your Honor. Matt
19   Schindler again for Mr. Negrinelli.
20              The government has told us that the local prosecutors
21   don't want to execute Mr. Negrinelli. They don't want to do
22   it. So he has to sit for a year in jail while a bureaucrat in
23   D.C. decides whether or not that's appropriate? I just think
24   that's outrageous. I mean, really.
25              This prosecutor right here is prosecuting dozens and
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 11 of 20

                                                                        11

1    dozens and dozens of violent crimes. If she says these guys
2    don't merit execution, the idea that somebody from Washington,
3    D.C. is just going to show up and go, "I'm sorry, that's not
4    right," seems outrageous to me. And then we should just sit
5    while our client sits in jail, his 14-year-old daughter, a guy
6    who has worked, with no criminal history, and because these
7    bureaucrats can't make a decision? That's not fair, Judge, and
8    I think that the pressure should be on them to get rid of this
9    death penalty now. Get rid of it. They don't want it. Why
10   are we doing it?
11              THE COURT: Thank you.
12              MS. BOLSTAD: Your Honor, if I may. It sounds like,
13   to summarize, the only objection to a complex case designation
14   is by Mr. Schindler on behalf of Mr. Negrinelli. I would
15   suggest that in order to make a decision on his objection --
16   you have the government's motion. We filed a written motion
17   for a complex case. Perhaps the defense for Mr. Negrinelli
18   could respond in writing with law and analysis of why this
19   should not be a complex case, and then Your Honor could make a
20   decision as to his client.
21              As to everyone else, I would ask for the Court to
22   order complex case.
23              THE COURT: I'm going to order a complex case as to
24   all defendants.
25              The next issue: If we are dealing with the direct
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 12 of 20

                                                                        12

1    murder charges and then we have the separate issue of the RICO
2    issue, the -- is there anticipation that they will be
3    segregated?
4               MS. BOLSTAD: No, Your Honor, and precisely because
5    the murder case, the kidnap and murder form predicate offenses
6    that form the basis of the RICO as to multiple defendants in
7    this case. So they're very much intertwined.
8               THE COURT: But won't the issues involving the RICO
9    matter bring out collateral issues that would be inappropriate
10   for the murder?
11              MS. BOLSTAD: No, Your Honor. I can see why you
12   would ask that, but in order to prove a violent crime in aid of
13   racketeering -- and that's what is charged, the murder is a
14   violent crime in aid of racketeering -- the government is
15   required to prove as elements of that murder that it was in
16   furtherance of a racketeering enterprise. So it's very much
17   interrelated.
18              THE COURT: Thank you.
19              The next question is, having had the designation of
20   being complex, what is your projection on timing?
21              MS. BOLSTAD: On timing, Your Honor, we've had
22   multiple conferences. I've met in January with some of the
23   prior defense attorneys who have been in this case for a while.
24   And just this morning I had the pleasure of meeting with the
25   attorneys on the new defendants.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 13 of 20

                                                                        13

1               Given what Mr. Wolf stated -- which I am in full
2    agreement with -- this is going to be a process that takes
3    time. I am open to ideas about setting trial dates. I'm also
4    open to the idea of simply setting out a future status
5    conference, perhaps a conference in a few months, after we
6    might have more clarity on the decision from Washington, D.C.
7               At that point, when we know it's an up or down on the
8    death penalty, I think at that point it makes it much easier to
9    set a realistic trial date.
10              MR. WOLF: I would concur with that, Your Honor.
11   Richard Wolf again for Mr. Erickson. Until we know whether
12   this is going to be a capital case or not, we don't even know
13   how many counsel are going to be involved. There is
14   certainly -- has been precedent for when a case has not been
15   authorized as a capital case for learned counsel to be removed
16   from the case, and so if that were to happen in these combined
17   cases, that's half the lawyers' schedules that you would need
18   to be concerned about.
19              And I can tell the Court, in our conference this
20   morning with Ms. Bolstad, myself, I have a -- we were proposing
21   a date for -- if it were a noncapital case, of March of 2020,
22   and if I were to be involved, I have a capital case starting in
23   Washington County in mid January. I know that Ms. Burdzik has
24   a capital case beginning in --
25              MS. BURDZIK: May of 2020. Deborah Burdzik on behalf
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 14 of 20

                                                                        14

1    of Mr. Fisher.
2               MR. WOLF: -- May, and then Ms. Gentry has a capital
3    case.
4               MS. GENTRY: In June of 2020, for three months.
5               MR. WOLF: To the government and to many of us, it
6    seems to make sense to set a status conference for the summer,
7    figure out is this proceeding as a capital or noncapital case,
8    because if it's noncapital, I think it could be set sooner than
9    if it were to proceed as a capital case.
10              THE COURT: Thank you.
11              As far as the issue of having everybody almost
12   brought to a standstill, waiting until the government decides,
13   the Department of Justice decides whether it's a capital case
14   or not, I'm going to set a limit for them of 60 days, and they
15   will be requested by this Court to make that decision.
16              If they want to be heard on that, I would welcome any
17   response. You'll communicate that to them?
18              MS. BOLSTAD: Yes, Your Honor.
19              THE COURT: Then I'll set a status report -- excuse
20   me, a status hearing. What date do you suggest?
21              By the way, Judge David Carter happens to have Oregon
22   roots. I talked to him yesterday. He said that he had been in
23   trial on the RICO issue for weeks and weeks and weeks. Its
24   complexity was enormous. So we aren't talking about something
25   that can be done in a short order. We're looking at a
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 15 of 20

                                                                        15

1    prolonged trial.
2               Yes, ma'am? You're going to suggest a date for the
3    next status conference?
4               MS. BOLSTAD: Your Honor, I would suggest a date in
5    mid May, perhaps the 16th of May. That will be just after the
6    60 days that you've listed.
7               THE COURT: That's fine. Everybody mark that, and if
8    you're tied up, why you can get a -- have somebody stand in for
9    you.
10              MR. WARREN: Okay, Your Honor, because -- Ernest
11   Warren on behalf of Mr. Fisher. Because this is a potential
12   death penalty case, we are scheduled for a death penalty
13   seminar that we paid for in Colorado at that date.
14              THE COURT: Oh, on that date?
15              MR. WARREN: Yes.
16              THE COURT: We'll move it, then. That date is not
17   firm. Whatever works out for you. What day is best for you?
18              MR. WARREN: The following week, the 21st is okay,
19   Your Honor. Just the following week.
20              THE COURT: Roughly is --
21              MS. BOLSTAD: The 21st of May?
22              MR. WARREN: Yes.
23              THE COURT: That would be fine.
24              MR. WOLF: That works for Mr. Erickson as well, Your
25   Honor.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 16 of 20

                                                                        16

1               MR. WARREN: Thank you, Your Honor.
2               MR. WOLF: Your Honor, again Richard Wolf for
3    Mr. Erickson. I appreciate the Court's desire to expedite the
4    decision regarding the -- whether it's a capital case or not.
5    I question whether Main Justice is going to be able, A, to
6    accomplish that.
7               THE COURT: Well, if they can't, I may take some
8    other tactic. I'm trying to get a disposition so we aren't
9    just sitting around here waiting for somebody back there in
10   D.C. to make up their mind. They have the facts of the case.
11   They should be able to look at it and say yes or no. And
12   that's -- that is -- that part should not take the times that
13   we're hearing about.
14              MR. WOLF: But what they don't have, Your Honor, is
15   the defendant's -- each individual defendant's reasons and
16   mitigation to consider as to whether or not they want to
17   authorize the case. And that's the part that takes the time,
18   us gathering that information, and then actually scheduling and
19   going -- because the protocol calls for each of us to go to
20   Main Justice and make that presentation.
21              And so the idea that we would be able to do that and
22   for them to incorporate it and make that decision within 60
23   days seems quite ambitious, and especially given the fact that
24   Attorney General Barr has just been nominated -- just been
25   confirmed. I gather that there is a backlog -- Ms. Bolstad can
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 17 of 20

                                                                        17

1    speak to this, but I'm suspecting that there is a backlog of
2    authorization decisions from around the country that the
3    attorney general is going to have to make before he gets to
4    these cases.
5               So I just wanted the Court to be aware that the
6    concern is not so much the government knowing what they know
7    about their facts, but them not knowing about our mitigation.
8               THE COURT: Yes. Well, the dates I set will stay and
9    the people can work around dates. We do that constantly. If
10   they make out a case that's convincing, I can reconsider. But
11   on the surface, whether it's a capital case is not a
12   complicated decision. You can come in and say whatever your
13   defenses potentially would be, but what makes it a capital case
14   or not is not a complicated decision. So that's where I am.
15              MR. WOLF: Thank you, Your Honor.
16              THE COURT: At least on the surface.
17              Now, is there further matters as far as the
18   government is concerned that you want to clarify or take up
19   today?
20              MS. BOLSTAD: Not from the government, Your Honor.
21              THE COURT: From -- further from the defense?
22              MR. SCHINDLER: Yes, Your Honor, just one more thing.
23              THE COURT: Sure.
24              MR. SCHINDLER: We've set a status conference out
25   to --
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 18 of 20

                                                                        18

1                THE COURT: Would you hand him the mic, please.
2                THE CLERK: He has a mic right there.
3                Just sit down and speak into it.
4                MR. SCHINDLER: I'll just speak up a little.
5                THE COURT: I can't imagine asking you to speak up.
6                MR. SCHINDLER: It's not usually a problem for you to
7    hear me.
8                THE COURT: Have a seat, have a seat.
9                MR. SCHINDLER: We've set a status conference out now
10   quite a ways, and one of the concerns that I have echoes
11   Mr. Eklund's concern, which is that this is a case that was
12   prosecuted by the state. They were prepared to go to trial in
13   the state. And so I understand where you're dealing with a
14   Title III wiretap case and 25, you know, cartel members. The
15   government is going to take months and months, obviously, in
16   some of those cases to get those materials together and to
17   provide discovery.
18               I don't think that's appropriate in this case. And
19   so I'm -- I don't know that we need to set a deadline, but I
20   think I want just the Court to be aware that it may be
21   necessary for us to have a status conference before that one to
22   discuss discovery issues if the government is not moving
23   quickly to produce materials.
24               THE COURT: As you know, we've had a lot of cases
25   together.
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 19 of 20

                                                                        19

1               MR. SCHINDLER: Yes.
2               THE COURT: If you have a discovery issue, just call
3    up and I'll handle it.
4               MR. SCHINDLER: Will do.
5               THE COURT: As you go along, if anybody has an issue,
6    I'm here. We'll just do it on telephone conference or on the
7    record, or you want a hearing, we're available any time in the
8    interim.
9               Anything further from anybody?
10              Thank you all for coming. I appreciate it.
11              Court is in recess.
12              (Proceedings concluded at 11:28 a.m.)
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 3:18-cr-00319-MO   Document 165   Filed 03/28/19   Page 20 of 20

                                                                        20

1
2                                     --o0o--
3
4               I certify, by signing below, that the foregoing is a
5    correct transcript of the record of proceedings in the
6    above-entitled cause. A transcript without an original
7    signature or conformed signature is not certified.
8
9
     /s/Bonita J. Shumway                          March 20, 2019
10   ________________________________              _________________
     BONITA J. SHUMWAY, CSR, RMR, CRR              DATE
11   Official Court Reporter

12
13
14
15
16
17
18
19
20
21
22
23
24
25
